Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 03/10/2021, with respect to the rejection of claims 1-14 and 16-20 have been fully considered and are persuasive.  The rejection of claims 1-14 and 16-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a laminate including a plurality of dielectric layers and a plurality of internal electrodes that are alternately laminated; and an external electrode electrically connected to the internal electrodes; wherein the laminate includes: a first main surface and a second main surface opposing each other in a laminating direction; a first side surface and a second side surface opposing each other in a width direction perpendicular or substantially perpendicular to the laminating direction; and a first end surface and a second end surface opposing each other in a length direction perpendicular or substantially perpendicular to the laminating direction and the width direction; a side margin portion includes a plurality of side margin layers laminated in the width direction, the side margin portion being a region in which the plurality of internal electrodes are not provided when a cross section of the laminate having the length direction and the width direction is viewed from the laminating direction; an outer layer portion includes a plurality of layer-margin layers laminated in the laminating direction, the outer layer portion being a region in which the plurality of internal electrodes is not provided, in addition to the side margin portion, when a cross section of the laminate having the laminating direction and the width direction is viewed from the length directions; corners and ridges of an outer one of the plurality of the layer-margin layers are rounded, and corners and ridges of an inner one of the plurality of the layer-margin layers are Application No. 16/547,641March 10, 2021Page 3 of 14not rounded; and at least a portion of the side margin portion overlaps at least a portion of the outer layer portion in the width direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “corners and ridges of an outer one of the plurality of the layer-margin layers are rounded, and corners and ridges of an inner one of the plurality of the layer-margin layers are Application No. 16/547,641March 10, 2021Page 3 of 14not rounded; and at least a portion of the side margin portion overlaps at least a portion of the outer layer portion in the width direction” in combination with the other claim limitations. 
Cited Prior Art
TANAKA et al (US 2017/0018363) teaches relevant art in Fig. 1-2.
LEE et al (US 2015/0348712) teaches relevant art in Fig. 4B.
KIM et al (US 2020/0168399) teaches relevant art in Fig. 3.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848